Request for Information under 37 C.F.R. § 1.105
The Examiner requires submission from individuals identified under 37 C.F.R. § 1.56(c) (or any assignee) of the following information under 37 C.F.R. § 1.105 in order to properly examine and treat patentability matters in the instant application:
1.	Whether a search of the prior art was made, and if so, what was searched.
2.	Identification of any non-patent literature (in any language), published application (U.S. or foreign), or patent (U.S. or foreign) that was used to draft the instant application.
3.	Identification of any non-patent literature (in any language), published application (U.S. or foreign), or patent (U.S. or foreign) that was relied upon to arrive at the disclosed invention, such as designing around a previously known device or method of manufacture, or documents that provided direction to inventors during the invention process.
4.	Identification of any use of the claimed invention known to any of the inventors before or at the time the application was filed.
5.	Identification of any published material related to the subject matter claimed in the instant application.
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
a failure to reply to this request for information may result in abandonment of the application.
The Examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the examiner to make a reasoned judgment of patentability under 35 U.S.C. §§ 102 and 103.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).
The statutory period for reply to this Office action is set to expire SIX MONTHS from the mailing date of this action.  37 C.F.R. § 1.134.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.

/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721




DETAILED ACTION
This is the first Office Action regarding application number 17/033,522, filed on 09/25/2020, which is a divisional of application number 16/005,888, filed on 06/12/2018, and which claims priority to provisional application number 62/518,301, filed on 06/12/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-3, 6-11, 14-18, and 21-23 are currently pending.
Claims 4, 5, 12, 13, 19, and 20 are cancelled.
Claims 1, 9, and 16 are amended.
Claims 1-3, 6-11, 14-18, and 21-23 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 14-16, and 21-23 are rejected under 35 U.S.C. 102(a) as being anticipated by WU (US 2016/0072427 A1).
Regarding claim 1, WU teaches a single axis slew driving system with integrated sensors and transducers comprising: 
a slew drive including a housing (cover member 40) with a central portion defining a cavity, a rotor assembly (rotary base 20) rotatably mounted within the cavity and supporting an output axle, the rotor assembly including a gear plate affixed to the axle and including an arcuate set of gear teeth positioned along a periphery thereof, a driving gear (driving module 30) rotatably mounted in the housing so as to mesh with the arcuate set of gear teeth on the gear plate in the cavity in the housing (Fig. 1 illustrates the claimed components and structural relationship); and 
at least one of [the following five optional components]: 
a thermocouple embedded in the housing so as to extend within the cavity to provide an indication of the temperature adjacent the driving gear chamber at contact points of the driving gear and the arcuate set of gear teeth on the gear plate and external monitoring apparatus; 
an absolute position sensing system (signal outputting device 37, para. 21) including a movement tracking device mounted in the housing and extending into the cavity of the housing and into communication with an outer surface of the rotatably positioned rotor assembly (signal outputting device 37 measures the rotational position of the rotor and gear assembly); 

an integrated accelerometer and communication assembly including an accelerometer coupled to a communications protocol, the assembly integrated directly onto one of the output axle or the gear plate directly measuring rotary movement and communicating the measurements to an external control system; and 
an integrated torque routing solenoid mounted on an outer periphery of the housing, the solenoid including an armature having an extended position and a withdrawn position, and in the extended position the armature extending through an opening in the housing and into an opening in the gear plate.

    PNG
    media_image1.png
    427
    512
    media_image1.png
    Greyscale

Since claim 1 recites only “at least one of” the five recited options, the examiner concludes that the claimed system may have only the absolute position sensing system and meet all of the claimed limitations.

Regarding claim 6, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claim 1 further incorporated into a solar tracking system (the system is incorporated into solar tracking equipment, para. 4).

Regarding claim 7, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claim 6 further including solar panels attached to 

Regarding claim 8, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claim 1 further including a drive motor (motor 31, para. 21) mounted on the housing and attached to the driving gear for rotation of the driving gear, whereby the rotor assembly including the gear plate and attached output axle are rotated in response to rotation of the drive motor (Fig. 27 illustrates the claimed configuration and function).

Regarding claim 9, WU teaches a single axis slew driving system with integrated sensors and transducers comprising: 
a housing (cover member 40) with a central portion defining a cavity; 
a rotor assembly (rotary base 20) rotatably mounted within the cavity and supporting an output axle, the rotor assembly including a gear plate affixed to the axle and including an arcuate set of gear teeth positioned along a periphery thereof; 
a driving gear (driving module 30) rotatably mounted in the housing so as to mesh with the arcuate set of gear teeth on the gear plate in the cavity in the housing (Fig. 1 illustrates the claimed components and structural relationship); and 
at least one of [the following five optional components]: 
a thermocouple embedded in the housing so as to extend within the cavity to provide an indication of the temperature adjacent the driving gear chamber at 
an absolute position sensing system (signal outputting device 37, para. 21) including a movement tracking device mounted in the housing and extending into the cavity of the housing and into communication with an outer surface of the rotatably positioned rotor assembly (signal outputting device 37 measures the rotational position of the rotor and gear assembly); 
limit switches mounted on the outer periphery of the housing, a first of the limit switches including an activating plunger with an end positioned to be depressed when the driving gear drives the gear plate clockwise to a first rotary limit and a second of the limit switches including an activating plunger with an end positioned to be depressed when the driving gear drives the gear plate counterclockwise to a second rotary limit, each limit switch including a body mounted on the outer periphery of the housing and an activating plunger positioned so that one end extends into the housing cavity to adjacent a rotor assembly outer periphery, the limit switches being further positioned so that the plunger of a first limit switch is depressed by an end gear tooth of the arcuate set of gear teeth when the driving gear rotates clockwise to a first limit and so that the plunger of a second limit switch is depressed by an end gear tooth of the arcuate set of gear teeth when the driving gear rotates counterclockwise to a second limit; 
an integrated accelerometer and communication assembly including an accelerometer coupled to a communications protocol, the assembly integrated 
an integrated torque routing solenoid mounted on an outer periphery of the housing, the solenoid including an armature having an extended position and a withdrawn position, and in the extended position the armature extending through an opening in the housing and into an opening in the gear plate.

    PNG
    media_image1.png
    427
    512
    media_image1.png
    Greyscale

Since claim 1 recites only “at least one of” the five recited options, the examiner concludes that the claimed system may have only the absolute position sensing system and meet all of the claimed limitations.

Regarding claim 14, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claim 9 further incorporated into a solar tracking system (the system is incorporated into solar tracking equipment, para. 4).

Regarding claim 15, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claim 9 further including a drive motor (motor 31, para. 21) mounted on the housing and attached to the driving gear for rotation of the driving gear, whereby the rotor assembly including the gear plate and attached output axle are rotated in response to rotation of the drive motor (Fig. 27 illustrates the claimed configuration and function).

Regarding claim 16, WU teaches a single axis slew driving system with integrated sensors and transducers comprising: a housing (cover member 40) with a central portion defining a cavity; 
a rotor assembly (rotary base 20) rotatably mounted within the cavity and supporting an output axle, the rotor assembly including a gear plate affixed to the axle and including an arcuate set of gear teeth positioned along a periphery thereof (Fig. 2); 
a worm gear (driving module 30 with worm unit 33 and worm gear 22) rotatably mounted in a cylindrical cavity portion of the housing so as to mesh with the arcuate set of gear teeth on the gear plate in the cavity in the housing (Fig. 1 illustrates the claimed components and structural relationship); and 
at least one of [the following five optional components]: 

an absolute position sensing system (signal outputting device 37, para. 21) including a movement tracking device mounted in the housing and extending into the cavity of the housing and into communication with an outer surface of the rotatably positioned rotor assembly (signal outputting device 37 measures the rotational position of the rotor and gear assembly); 
limit switches mounted on the outer periphery of the housing, a first of the limit switches including an activating plunger with an end positioned to be depressed when the driving gear drives the gear plate clockwise to a first rotary limit and a second of the limit switches including an activating plunger with an end positioned to be depressed when the driving gear drives the gear plate counterclockwise to a second rotary limit, each limit switch including a body mounted on the outer periphery of the housing and an activating plunger positioned so that one end extends into the housing cavity to adjacent a rotor assembly outer periphery, the limit switches being further positioned so that the plunger of a first limit switch is depressed by an end gear tooth of the arcuate set of gear teeth when the driving gear rotates clockwise to a first limit and so that the plunger of a second limit switch is depressed by another end gear tooth of the arcuate set of gear teeth when the driving gear rotates counterclockwise to a second limit; 

an integrated torque routing solenoid mounted on an outer periphery of the housing, the solenoid including an armature having an extended position and a withdrawn position, and in the extended position the armature extending through an opening in the housing and into an opening in the gear plate.

    PNG
    media_image1.png
    427
    512
    media_image1.png
    Greyscale




Regarding claim 21, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claim 16 further incorporated into a solar tracking system (the system is incorporated into solar tracking equipment, para. 4).

Regarding claim 22, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claim 21 further including solar panels attached to the output axle for rotation therewith (solar panels are disposed on a carrier axle attached to the solar tracker equipment, para. 5).

Regarding claim 23, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claim 16 further including a drive motor (motor 31, para. 21) mounted on the housing and attached to the worm gear for rotation of the worm gear, whereby the rotor assembly including the gear plate and attached output axle are rotated in response to rotation of the drive motor (Fig. 27 illustrates the claimed configuration and function).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2016/0072427 A1) in view of ZHANG (US 2017/0328351 A1).
Regarding claims 2, 10, and 17, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claims 1, 9, and 16, wherein the driving gear includes a worm gear rotatably mounted in a cylindrical cavity portion of the housing (worm gear 20/22, Fig. 2), but does not disclose expressly a thermocouple embedded in the cylindrical cavity portion of the housing to provide an indication of the temperature adjacent the worm gear.
ZHANG is analogous art in the field of gear mechanisms and motor gearboxes. ZHANG teaches a gearbox having gears and lubricant, and a temperature sensor configured to measure the temperature of a lubricant (para. 36).
.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2016/0072427 A1) in view of FRANK (US 2015/0300479 A1).
Regarding claims 3, 11, and 18, WU teaches the single axis driving system with integrated sensors and transducers as claimed in claims 1, 9, and 16 including the absolute position sensing system, but does not disclose expressly that the absolute position sensing system includes a movement tracking device using an optical laser system in conjunction with a computer.
FRANK teaches a worm gear mechanism having a position sensing system that includes an optical laser system with computer (paras. 41 and 23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify WU and incorporate a laser-based sensing system as taught by FRANK because this modification would be only a simple substitution of known elements to obtain predictable results, primarily the sensing and tracking of the drive system in order to maintain a desired rotational position. MPEP 2143.

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721